United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2391
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

              Juan Carlos Martinez, also known as Charlie Martinez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                  ____________

                             Submitted: April 17, 2019
                               Filed: April 23, 2019
                                  [Unpublished]
                                  ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Juan Carlos Martinez directly appeals the sentence the district court1 imposed
after he pled guilty to a drug offense, pursuant to a plea agreement containing an

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
appeal waiver. His counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable.

      We enforce the appeal waiver in this case because our review of the record
demonstrates that Martinez entered into the plea agreement and the appeal waiver
knowingly and voluntarily, his challenge to the sentence falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing
enforcement of appeal waivers). Further, we have independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues
for appeal outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw and dismiss this appeal.
                     ______________________________




                                         -2-